DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claim 16 is new.
Claims 7, 10, 12, 13, 14, 15 and 16 are pending and rejected
Claims 1, 3-6, 9, and 11 are withdrawn.
Claim 2 is canceled. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 10, 12, 13, 14, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pinchin (WO2004/090284), Lombardi et al. (US Pub. No. 2007/0102359), Grimsley (USP 4238335), Taghipour (US Pub. No. 2004/0262235), and Evans (US Pub. No. 2005/0230320).
Claims 7, 13, 14, 15 and 16: Pinchin teach a system for water injection into an oil or gas containing subterranean formation (Fig. 1), the system comprising:
A submerged water filtration station (Fig. 1, 10), comprising at least one filter (Fig. 1, 27), and a water injection pump (Fig. 1, 14), and an irradiation stage (Fig. 1, 60 and 62) installed at a location between the seawater inlet (Fig. 1, 24) and the water injection pump (Fig. 1, 14), wherein at said location the water is guided past a submerged radiation source which is distributed for penetration of the body of injection water (Fig. 1, 58 and 60).
Pinchin teaches that their treatment system may include various modules that are selected based on water and seabed conditions and the type of water treatment to be carried out (page 14, lines 7-20). Pinchin also teaches that the order of the water treatment equipment in their apparatus is not critical and may be arranged in a different order, with a different amount of equipment and with additional equipment not explicitly described (page 18, lines 7-10).
Pinchin does not teach a fine filtration stage following the irradiation/sterilization stage or that the filter is specifically a membrane.
Lombardi et al. teach a method for treating water that can be returned for oil production use as injection water [0006-0008, 00573] which reduces the cost of water transportation to the site of oil production and reduces the volume of produced water that is returned in its heavily concentrated state back to the environment. This works to meet environmental requirements. In their method, water is treated by a variety of processes including intense oxidation requiring UV irradiation exposure to kill bacteria (Fig. 7, 132)[0103] which is then followed by nanofiltration (Fig. 7, 180), and reverse osmosis (Fig. 7, 192), before it is sent to an end use (Fig. 7, “water for selected end use”) which would include for injection at the site of where the produced water was created. 
The use of nanofiltration followed by reverse osmosis prior to injection, and after irradiation, allows for control of the ion composition in the water prior to its end use [Lombardi et al., 0088]. This is extremely important when treating water intended for use as injection water as the composition of the water to be injected into the formation must such that it does not disrupt the chemistry of the geographical formation or promote the growth of bacteria inside the fracture lines. The nanofiltration (first particle size) and hyperfiltration (i.e. reverse osmosis) (second particle size) are used to control the ion types and concentration in the water and one of ordinary skill in the art at the time of the invention would have found it obvious to include a nanofiltration and hyperfiltration step after the UV irradiation step and prior to injection in order to control said ionic species. And, further, because Pinchin clearly teaches that the use of additional treatments and treatments in different orders than that described is envisaged.
Pinchin does not teach a seawater feed pump into the filtration system.
Pinchin teaches that other equipment for treatment of untreated seawater should be used (page 6, lines 10-14). Grimsley teaches an underwater filter wherein a pump is provided on the permeate side of the filter to draw feed water through the filter (col. 4, lines 14-46). The pump provides for the transmembrane pressure needed for the feed to permeate through the membrane.
One of ordinary skill in the art at the time of the invention would have found it obvious to include a pump on the permeate side of Pinchin’s filter in order to provide sufficient transmembrane pressure for filtration. The only two possible locations of this would be after the nanofiltration stage or after the reverse osmosis stage (first and second stages). It would have been obvious to one of ordinary skill in the art to include the pump between the first and second stage filters because choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Pinchin teaches that the apparatus is provided with ‘other advantageous means of inhibiting organism growth’ including UV sterilization. They do not teach ionizing radiation.
Taghipour teaches a process for treating a fluid wherein both ultraviolet radiation and high-energy ionizing radiation is used to treat the fluid (abstract)[0003]. The combination of both techniques allows for improved performance of fluid treatment by targeting a broader range of organisms and contaminants [0036-0038]. Gamma irradiation and UV radiation treat organisms and contaminants through different chemical reactions wherein the combination of both methods together results in the inactivation of pathogens more efficiently [0039-0042].
One of ordinary skill in the art at the time of the invention would have found it obvious to include gamma irradiation treatment with Pinchin’s UV sterilization treatment in order to improve the treatment results an inactivate pathogens more efficiently as discussed by Taghipour.
Pinchin’s UV mechanism appears to be on the outside of the fluid receptacle but there is not a clear verbal description.
Evans teaches a typical arrangement of radiation sources for fluid treatment wherein the radiation sources (30) are provided around the outside of the receptacle that carries the fluid to be treated (34), see Figure 5. A casing (not shown) surrounds the total irradiation portion of the apparatus that is both the fluid tube (34) and the irradiating source tubes (30)[0070].
One of ordinary skill in the art at the time of the invention would have either interpreted Pinchin’s drawing as having the multiple sources on the outside of the receptacle given the drawing or would have found it obvious to provide the irradiation sources on the outside of the receptacle as is commonplace in the art.
Claim 10: the radiation source comprises multiple radiation elements distributed along the exteriors (Fig. 1, 62) of a multiplicity of parallel pipe sections in array configuration (Fig. 1, 58 and 60).
	Claim 12: wherein the radiation source includes a shielding capsule functioning as a pipe or tank wall (Fig. 1, 20).
	Claim 18: Pinchin teaches a third filter that is a grate filter upstream which is the initial filter that treats the incoming water removing larger particles (page 15, lines 18-30; page 16, lines 1-12).
Response to Arguments
Applicant’s arguments with respect to claims 7, 8, 10, 12, 13, 14, 15, 16 and 18 have been considered.
Applicant does not provide any substantive arguments to the patentability of the claims.
The amendments to the claims are addressed in the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/            Primary Examiner, Art Unit 1778